DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-6 are pending.
Claims 2-6 are withdrawn from further consideration as being directed to non-elected inventions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “one or more base polymers selected from the group consisting of a random propylene copolymer” in lines 1-3.  This should read “one or more base polymers that are a random propylene copolymer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO Publication WO 2011/011705 to Kainz et al. cited previous Office action (herein Kainz) in view of U.S. Pre-grant Publication 2005/0271888 to Moncla et al. cited previous Office action (herein Moncla), U.S. Patent 6,194,514 to Scheuermann et al. cited previous Office action (herein Scheuermann), Japanese Publication JP 2008-201882 to Hideaki et al. cited in Information Disclosure Statement filed 11 February 2015 (herein Hideaki, see machine translation), and U.S. Pre-grant Publication 2003/0044626 to Kim et al. cited in previous Office action (herein Kim).
Regarding claim 1, Kainz teaches an aqueous dispersion for forming a coating on a metal substrate comprising (a) one or more base polymers corresponding to the one or more random propylene copolymers recited in the instant claims, (b) one or more stabilizing agents corresponding to the one or more stabilizing agents recited in the instant claims, (c) one or more neutralizing agents corresponding to the one or more neutralizing agents recited in the instant claims, and (d) water (abstract).  Kainz teaches that the base polymer can be a polyolefin such as polypropylene (page 6, bottom) with a melting point of at least 130°C (page 7, middle) which overlaps the range recited instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  While Kainz is silent as to a preferred range of melt flow rate for the base polymer, the polypropylenes used in the inventive examples of Kainz have a melt flow rate that ranges from 8 to 109 (page 40, bottom); therefore it would be obvious to one of ordinary skill in the art that when using a polypropylene as the base polymer, it should have a melt flow rate that, at a minimum, overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kainz teaches that the stabilizing agent can be a polar polyolefin (page 19, top).  Kainz is silent as to a desired particle size for 
Kainz is silent as to the polypropylene being a random polypropylene, the other emulsion being an acrylic emulsion as recited in the instant claims, or the pH of the composition.
Regarding the polypropylene being a random polypropylene, Moncla teaches an aqueous dispersion of a thermoplastic, a dispersing agent, and water (abstract) for coating a metal substrate (paragraph 0002).  Moncla teaches that the thermoplastic is a propylene-based copolymer (paragraph 0063) that can be a random polymer of propylene and ethylene having long chain branches (paragraph 0086).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polypropylene of Kainz to be the random polymer with long chain branches of Moncla because it would provide greater flexibility for desired rheological properties (paragraph 0086).
Regarding the acrylic emulsion, Scheuermann teaches an aqueous dispersion for a metal substrate (Col 3, lines 19-22) wherein the dispersion is an aqueous poly(meth)acrylate dispersion produced via emulsion polymerization (Col 3, lines 24-26).  Scheuermann teaches that the poly(meth)acrylate polymer comprises, among other monomers, 2-10 wt% of at least one carboxylic acid (Col 3, lines 65-67) corresponding to the acid monomers recited in the instant claims, has a molecular weight of greater than 20,000 g/mol (Col 4, lines 52-54), and has a particle size of from 60 to 250 nm (Col 4, lines 54-55).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Scheuermann teaches that the poly(meth)acrylate polymer makes up 20 to 65 wt% of the dispersion (Col 4, lines 52-54).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the other emulsion blended into the aqueous dispersion of Kainz to be the dispersion of Scheuermann because it would improve heat-sealing and adhesion characteristics to metal substrates (Col 3, lines 19-23).
Scheuermann is silent as to the glass transition temperature of the poly(meth)acrylate polymer.
Hideaki teaches a coating composition comprising an aqueous dispersion of a modified polyolefin, an acrylic resin, and a conductive pigment (paragraph 0008).  Hideaki teaches that the acrylic resin should have a glass transition temperature of 20°C to 80°C (paragraph 0036).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the poly(meth)acrylate polymer of Scheuermann to have the glass transition temperature of Hideaki because it would yield desirable hardness of the formed coating film (paragraph 0036).
Regarding the pH of the coating composition and its components, Kim teaches a coating composition comprising polypropylene chloride and an acrylic resin (abstract).  Kim teaches that the emulsion should have a pH of from 7 to 11 (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the composition and components of Kainz as modified above to have a pH as taught by Kim because a pH below this range gives insufficient storage stability, and a pH above the range has an excess of free basic substance that causes difficulty in using an emulsion (paragraph 0040).  Although Kim teaches the preferred pH for the composition as a whole, one of ordinary skill in the art would recognize that storage stability and ease of using would be equally important to the emulsions that are the component parts of the coating composition.
Regarding the content of the acrylic solids, as discussed above, Kainz teaches that the base polymer is present at 15 to 99 wt% based on total solids content (page 5, bottom).  Kainz also teaches that the stabilizing agent is present at 1 to 50 wt% based on total solids content (page 18, bottom).  As modified above, the main constituent parts of the aqueous dispersion of Kainz that contribute to the solids content are the base polymer, the stabilizing agent, and the poly(meth)acrylate polymer.  Therefore, given Kainz’s teachings of the content of the base polymer and the stabilizing agent, the poly(meth)acrylate polymer would make up 84 wt% or less of the solids content which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Response to Amendment
In view of Applicant’s amendments filed 23 April 2021, previous rejection of claim 1 under 35 U.S.C. 103(a) has been updated.
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the examples of Kainz do not teach a random propylene copolymer having the claimed melt flow rate because a majority of the examples in Kainz use ethylene polymers and propylene homopolymers (Remarks, pages 5-6).  Many of the examples of Kainz use propylene polymers, including propylene copolymers such as 6D43 (page 40, bottom).  Therefore, one of ordinary skill in the art would look to the inventive examples of Kainz for guidance as to an acceptable range of melt flow rate for propylene polymers and arrive at a range of 8 to 109.  Furthermore, Moncla was used as a secondary reference to teach the use of random propylene copolymers.
Applicant argues that the claimed melt flow rate of about 35 g/10 min results in unexpected results and points to the inventive examples disclosed in the instant application (Remarks, page 6).  Applicant has merely alleged unexpected results but hasn’t pointed out specifically what said unexpected results are.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).  Furthermore, the examples disclosed in the instant application all use the same propylene polymer, Dow 6D43.  Therefore, there is nothing to compare the claimed melt flow rate to in order to ascertain whether it is critical in achieving any unexpected results.  Finally, the claimed melt flow rate of “about 35” is not supported by the examples disclosed in the instant application.  The bottom of page 27 of the instant specification discloses that Dow 6D43 has a melt index of “approximately in the range of 32 to 38 g/10 min”.  Therefore, it is impossible to ascertain from the data disclosed in the instant application whether the claimed value of “about 35” achieves unexpected results.
Applicant argues that one would not modify Kainz according to Moncla because there is no need taught in Kainz for such a modification (Remarks, page 6) and the motivation taught by Moncla is invalid because there is no teaching in Kainz that would be solved by the application of Mainz; therefore, such a modification is the result of improper hindsight reasoning (Remarks, page 7).  The motivation to modify Kainz, providing ”greater flexibility for desired rheological properties”, is found in Moncla.  One of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY M DAVIS/Examiner, Art Unit 1783